972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re CONLUX CORPORATION, Petitioner.
Misc. No. 340.
United States Court of Appeals, Federal Circuit.
May 26, 1992.

D.Del.
DISMISSED.
ON PETITION FOR WRIT OF MANDAMUS
MAYER, Circuit Judge.

ORDER

1
Conlux USA Corporation submits a "petition for writ of mandamus" seeking a stay of the permanent injunction issued by the United States District Court for the District of Delaware on May 19, 1992.


2
Conlux has not pursued the proper procedural course for review of its request for a stay.   Conlux may appeal the permanent injunction, 28 U.S.C. § 1292(a)(1), (c)(1),1 and then file a Fed.R.App.P. 8(a) motion for a stay, pending appeal.2   See, Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983) (a court of appeals has no occasion to engage in extraordinary review by mandamus, when it can exercise the same review by a contemporaneous ordinary appeal).


3
Accordingly,

IT IS ORDERED THAT:

4
Conlux's petition is dismissed as procedurally improper.



1
 Conlux fails to distinguish between appealing from an injunction, 28 U.S.C. § 1292, and appealing from a final judgment, 28 U.S.C. § 1295.   While it is true that a party may not appeal a final judgment until any post-judgment motions are decided, Fed.R.App.P. 4(a)(4), a party may appeal from an order granting an injunction as soon as it is entered.  28 U.S.C. § 1292(a)(1), (c)(1)


2
 Conlux can easily convert its mandamus petition to a motion for a stay pending appeal